DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment / Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 03/10/2022 is acknowledged.
This application is in condition for allowance except for the presence of claim 11 directed to an Invention non-elected without traverse.  Accordingly, claim 11 has been cancelled.
Allowable Subject Matter
Claims 1-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 12: The nearest prior art is Daly. Daly teaches causing a display device to display a virtual sports game field associated with a sporting event in addition to a grid overlay, wherein a player is enabled to place a wager on an event in the sport game occurring in a specific region of the grid overlay, wherein a player is awarded based on an event occurring in the specific grid area wherein the wager was placed. 
The instant claims require that a plurality of symbols are placed on the virtual game field overlaid on the displayed game field associated with the sporting event, for each placed symbol, responsive to an event occurring during the sporting event in an area of the displayed game field corresponding to an area of the virtual game field associated with that placed symbol, accumulate that placed symbol, and responsive to an 
There are no prior art references, alone or in combination, which teach such a combination of features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached "Notice of References Cited" for additional relevant prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715